Citation Nr: 0839136	
Decision Date: 11/13/08    Archive Date: 11/20/08

DOCKET NO.  06-07 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, 
Inc.


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The veteran served on active duty from January 1965 to 
October 1967.

These matters come before the Board of Veterans' Appeals 
(Board) from a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newington, Connecticut, which, among other things, denied 
service connection for tinnitus and bilateral hearing loss.

In June 2008, the Board denied the claims.  However, in July 
2008, the Board vacated its June 2008 decision and remanded 
these matters for a hearing before a Veterans Law Judge at 
the RO (Travel Board hearing).

These matters are again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

After the Board's July 2008 remand, the RO scheduled a Travel 
Board hearing for October 24, 2008.  The veteran failed to 
appear for the scheduled hearing.  However, the veteran had 
sent a request to reschedule the hearing on October 1, 2008, 
and this request was received by the Board on October 24, 
2008, the date of the scheduled hearing.

The Board granted the motion to reschedule the hearing, 
finding that the veteran had shown good cause for failing to 
appear for the scheduled hearing and for failing to provide a 
timely request for a new hearing date.  See 38 C.F.R. 
§ 20.704(c) (2008).

In light of the foregoing, these matters are REMANDED for the 
following action:

The veteran should be scheduled for a 
Travel Board hearing.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

